Citation Nr: 0922581	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  07-07 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to Department of Veterans 
Affairs (VA) benefits.  

2.  Basic eligibility for Department of Veterans Affairs (VA) 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel
INTRODUCTION

This appeal comes from an September 2006 determination by the 
Manila, Republic of the Philippines, VA Regional Office (RO) 
in which the RO denied the appellant's request to reopen her 
claim to entitlement to VA benefits on the basis that the 
appellant did not have qualifying service.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to basic eligibility for VA benefits 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to VA death benefits was denied by the RO in 
a decision of December 2001.  The appellant was informed of 
the decision and she did not appeal.

2.  The evidence submitted since the RO's December 2001 
decision is relevant and probative of the issue at hand.


CONCLUSIONS OF LAW

1.  The December 2001 decision, which denied entitlement to 
VA death benefits, is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  The evidence received since the December 2001 decision, 
which denied entitlement to VA death benefits, is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5103A, 
5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
the instant case, the appellant's claim is being reopened.  
As such, any deficiencies with regard to VCAA are harmless 
and nonprejudicial.  

New and Material

Entitlement to VA death benefits was denied in a December 
2001 rating decision on the basis that the appellant's 
spouse's name did not appear on the roster of recognized 
guerillas in the records.  The appellant did not appeal the 
decision and it became final.

At the time of the decision, the record included a 
certification of service from the Philippine Army; a marriage 
certificate; an April 1994 Discharge Medical Data record from 
the Veterans Memorial Medical Center; a Clearance Certificate 
of August 1945 showing that the appellant's spouse was 
discharged from the Service Company, 1st Tarlac Regt, and had 
turned in all of his equipment; a lay affidavit from the 
former CO of the Squadron #2, first Regimental Provisional 
Regiment of Tarlac of the East Central Luzon Guerilla, 
stating that the appellant's spouse had served in his 
organization with the rank of private from April 1943 to 
August 1945; a copy of a certification which appeared to be 
from an Army Major stating that the deceased had served with 
the Grla starting in April 1943; and a death certificate 
showing the appellant's spouse died in March 1995.    

Submitted since the RO's denial of December 2001 are: May 
2002 and August 2006 National Personnel Record Center (NPRC) 
certifications stating that the spouse had no qualifying 
service; a copy of the appellant's application for old age 
pension from the Philippine VA Office; private medical 
records of September 1994; a certificate showing that the 
spouse's medical records had been destroyed by fire; a 
medical certificate from February 2006 stating the 
appellant's spouse had been diagnosed with peptic ulcer and 
inguinal hernia; a certificate of discharge from the 
Philippine Army; an affidavit for Philippine Army Personnel; 
a lay affidavit of July 2006 stating that the appellant's 
spouse had been a Prisoner of War (POW) who had been captured 
in October 1943 and had served with the Service Company, 
Transportation Battalion 1st Tarlac Regiment; a POW 
questionnaire submitted by the appellant; a December 1942 
induction certificate showing that the appellant's spouse had 
been inducted into the Guerilla forces of the Army of the 
United States in January 1942, with the rank of Private, 
"H" Co. 3rd Plt.; a document from the Guerilla Headquarters, 
Fil-American Intelligence Division, showing that the 
appellant's spouse swore to obey the laws of the United 
States Army; an October 1996 proclamation by the President of 
the United States honoring the soldiers of the Philippine 
Commonwealth Army; and copies of previously submitted 
documents.

The RO's December 2001 decision is final based upon the 
evidence then of record.  A prior final decision will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).   

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which relates 
to an unestablished fact necessary to substantiate the claim, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board has made a careful review of the record.  The Board 
notes that at the time of the prior denial, there was no 
evidence of service with the recognized guerillas.  Since 
that determination, the appellant has introduced evidence 
which, if credible, would tend to establish that the 
appellant's spouse may have had creditable service.  
Specifically, the appellant introduced documents showing her 
spouse's induction into and service with the recognized 
guerillas, and a lay affidavit attesting to the fact that the 
appellant's spouse was a POW in 1943.  This evidence is 
relevant and probative to the issue at hand.  The evidence 
cures the evidentiary defect that existed at the time of the 
prior decision.  See 38 C.F.R. § 3.156.  Based upon the 
reason for the prior denial, the additional evidence is new 
and material and the claim is reopened. 


ORDER

The request to reopen the claim for entitlement to VA 
benefits is granted.  


REMAND

The Board notes that in a recent decision of Cappellan v. 
Peake, 539 F. 3d 1373 (2009), the United States Court of 
Appeals for the Federal Circuit (Circuit) held that n 
accordance with VA's 38 U.S.C. § 5103A duty to assist, where 
a claimant submits new evidence subsequent to a verification 
of service, that evidence must be submitted and considered in 
connection with a new request for verification of service 
from the service department pursuant to 38 C.F.R. § 3.203(c).  
The Federal Circuit stated specifically that 38 C.F.R. § 
3.203 requires that military service be determined based on 
all relevant evidence, with due application of the duty to 
assist in 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 and the 
statutory and regulatory requirements to consider all 
information and lay evidence of record pursuant to 38 
U.S.C.A. § 5107(b).  Id.

In the instant case, the Board notes that there are two 
service certifications.  The latest certification is dated in 
August 2006.  While this certification postdates the receipt 
of the new evidence submitted by the appellant, the request 
was made month prior to the receipt of some of the new 
evidence.  Specifically, the RO made the request for 
certification in June 2006.  In July 2006 the appellant 
submitted a POW questionnaire and a lay affidavit stating 
that the appellant had been a POW in 1943.  The Board cannot 
be certain that this evidence was considered during the most 
recent recertification.  Therefore, and following the holding 
in Cappellan, a new recertification of service is needed 
which considers all of the new evidence submitted by the 
appellant.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The AOJ should contact NPRC and make a 
new request for verification of the 
appellant's service including, but not 
limited to, any guerrilla service.  
Provide NPRC copies of all relevant 
evidence submitted by the appellant 
after the latest request for 
certification including, but not 
limited to, the POW questionnaire of 
July 2006 and the July 2006 affidavit 
stating the appellant was a POW in 
1943.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



CONTINUED ON NEXT PAGE


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


